Illinois Official Reports

                                     Supreme Court



                 People ex rel. Madigan v. J.T. Einoder, Inc., 2015 IL 117193




Caption in Supreme      THE PEOPLE ex rel. LISA MADIGAN, Appellee, v. J.T. EINODER,
Court:                  INC., et al., Appellants.



Docket No.              117193



Filed                   March 19, 2015



Decision Under          Appeal from the Appellate Court for the First District; heard in that
Review                  court on appeal from the Circuit Court of Cook County, the Hon.
                        Richard J. Billik, Jr., Judge, presiding.



Judgment                Appellate court judgment affirmed in part and reversed in part.


Counsel on              Richard J. Prendergast, Seamus C. Prendergast, Lionel W. Weaver
Appeal                  and Brian C. Prendergast, of Richard J. Prendergast, Ltd., of Chicago,
                        for appellants.

                        Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
                        Solicitor General, and Christopher M.R. Turner, Assistant Attorney
                        General, of Chicago, of counsel), for the People.



Justices                JUSTICE BURKE delivered the judgment of the court, with opinion.
                        Chief Justice Garman and Justices Freeman, Thomas, Kilbride,
                        Karmeier, and Theis concurred in the judgment and opinion.
                                                OPINION

¶1       On July 19, 2000, the Attorney General for the State of Illinois1 on his own motion and at
     the request of the Illinois Environmental Protection Agency (IEPA), filed a complaint in the
     circuit court of Cook County against J.T. Einoder, Inc. (JTE), and Tri-State Industries, Inc.
     (Tri-State), alleging that JTE and Tri-State were operating a solid waste disposal site without a
     permit, in violation of the Environmental Protection Act (Act). 415 ILCS 5/1 et seq. (West
     2000). Subsequently, in an amended complaint filed on January 31, 2005, John Einoder, the
     sole owner and operator of Tri-State, and Janice Einoder, the principal owner and president of
     JTE, were added to the suit as party defendants in their individual capacities.
¶2       After several years of litigation, the circuit court ruled in the State’s favor, holding that
     defendants had violated the Act by engaging in open dumping and by permitting the deposit of
     construction and demolition debris (CDD) waste above grade without a permit. Monetary
     penalties were imposed on each defendant. In addition, the court granted the State’s request for
     mandatory injunctive relief, ordering defendants to remove any and all material deposited
     above grade at the site.
¶3       Defendants appealed and the appellate court affirmed the circuit court’s judgment, with
     one justice concurring in part and dissenting in part. 2013 IL App (1st) 113498.
¶4       We granted defendants’ petition for leave to appeal. For reasons explained below, we
     affirm in part and reverse in part the judgment of the appellate court.

¶5                                         BACKGROUND
¶6       The essential facts of this case are not in dispute. In 1993, a 40-acre parcel of land located
     near the intersection of Rt. 30 and Rt. 83, in unincorporated Lynwood, Illinois (the Lynwood
     site), was purchased by John Einoder and placed in a land trust for the benefit of Tri-State. The
     property, which contained a large sand pit, was developed into a construction and demolition
     resource recovery facility and landfill using leased equipment and operators provided by JTE,
     a closely held corporation owned by Janice Einoder (90%) and John Einoder (10%).
¶7       Sometime in 1995 the site began accepting general construction and demolition debris
     (GCDD),2 and clean construction and demolition debris (CCDD).3 Soon thereafter, the IEPA
     received a complaint that open dumping was taking place at the site. As a result, Gino Bruni, an

         1
           The complaint was filed by then-Attorney General James E. Ryan. Illinois’s current Attorney
     General Lisa Madigan now represents the People of the State of Illinois in this case.
         2
           GCDD as defined by the Act means “non-hazardous, uncontaminated materials resulting from the
     construction, remodeling, repair, and demolition of utilities, structures, and roads, limited to the
     following: bricks, concrete, and other masonry materials; soil; rock; wood, including non-hazardous
     painted, treated, and coated wood and wood products; wall coverings; plaster; drywall; plumbing
     fixtures; non-asbestos insulation; roofing shingles and other roof coverings; reclaimed or other asphalt
     pavement; glass; plastics that are not sealed in a manner that conceals waste; electrical wiring and
     components containing no hazardous substances; and corrugated cardboard, piping or metals incidental
     to any of those materials.” 415 ILCS 5/3.160(a) (West 2012).
         3
           CCDD as defined by the Act means “uncontaminated broken concrete without protruding metal
     bars, bricks, rock, stone, reclaimed or other asphalt pavement, or soil generated from construction or
     demolition activities.” 415 ILCS 5/3.160(b) (West 2012).

                                                    -2-
       inspector for the IEPA, visited the site in December 1995. After inspecting the site, Bruni filed
       a report indicating that, at the time of inspection, approximately “500,000 cubic yards of wood,
       asphalt, brick, concrete and scrap metal” had been deposited at the site. A citation was issued to
       Tri-State for open dumping without a permit.
¶8          In 1996, JTE installed an Eagle 1400, which is a large waste processing machine, at the
       Lynwood site. Janice Einoder then contacted the Bureau of Land (BOL) at the IEPA to notify
       them that the site was now an operational recycling facility for GCDD and CCDD. JTE
       submitted a proposal to the IEPA, seeking to have the site designated as a recycling facility. In
       response to the proposal, Edwin Bakowski, manager of the permit section at the BOL, sent a
       letter to “J.T. Einoder, Attn: Janice T. Einoder.” In the letter Bakowski stated: “Certain
       recycling activities do not require a Bureau of Land permit, however, facilities not requiring a
       permit may only receive recyclable materials *** which have an established market and are
       not mixed with solid waste prior to receipt.” The letter noted that the site could operate as a
       recycling facility without a permit only if JTE revised its proposal and agreed to accept solely
       CCDD, scrap metal, or harvested or untreated wood. Bakowski noted that, according to JTE’s
       proposal, the site was accepting nonrecyclable GCDD materials in addition to recyclable
       CCDD materials. According to Bakowski, in this situation—where the recyclable and
       nonrecyclable materials are comingled prior to their arrival at the facility—all of the material
       is designated as “solid waste” and the facility would require a permit as a “waste transfer
       station.”
¶9          The IEPA continued to make inspections of the site and on December 11, 1996, sent a
       Violation Notice Letter (VNL-1996-01190) to Tri-State and JTE, pursuant to section 31(a)(1)
       of the Act (415 ILCS 5/31(a)(1) (West 1996)). In the notice, the IEPA alleged that Tri-State
       and JTE were operating an open dump/solid waste disposal site without a permit in violation of
       environmental statutes, regulations, or permits. After receiving this notice, John and Janice
       Einoder, as well as attorneys representing Tri-State and JTE, engaged in numerous phone
       conversations, written correspondence, and personal meetings with several IEPA
       representatives in an effort to address the Violation Notice and determine what, if any, permits
       needed to be obtained and what action needed to be taken for the site to be in compliance with
       IEPA regulations. No consensus was reached.
¶ 10        According to the record, the Lynwood site received 9,763 loads of waste (nearly all
       CCDD) during the period of January 1998 to May 1998. All of this waste was deposited at the
       sand pit as fill so that, by May 1998, the waste had grown into a “hill” which was 40 feet above
       grade.
¶ 11        In April 1998, new Violation Notice Letters were sent to Tri-State and JTE. In response,
       John and Janice Einoder again met with IEPA representatives to discuss the alleged violations.
       Subsequently, the Einoders submitted a remediation proposal to the Agency. That proposal,
       however, was rejected. As a result, on August 20, 1998, the IEPA sent JTE a Notice of Intent to
       Pursue Legal Action, pursuant to section 31(b) of the Act (415 ILCS 5/31(b) (West 1996)),
       stating that the IEPA was “providing this notice because it may pursue legal action against J.T.
       Einoder for violations of environmental statutes, regulations or permits ***.”
¶ 12        After this notice was sent, the agency agreed to postpone litigation until 10 test pits could
       be dug to determine the content of the material being used as fill. These test pits revealed that
       the material in the landfill was 99.99% nonhazardous CCDD. Nevertheless, because the pile of


                                                   -3-
       fill continued to grow above grade, the IEPA asked the Attorney General to file a complaint for
       an injunction and civil penalties against Tri-State and JTE for violations of the Act. See 415
       ILCS 5/31(b) (West 2000).
¶ 13        On July 19, 2000, an initial, seven-count complaint was filed by the Attorney General
       against Tri-State and JTE. The complaint alleged the following violations: (1) open dumping,
       as defined in section 3.24 of the Act and in violation of section 21(a) of the Act (415 ILCS
       5/21(a) (West 2000)); (2) operating a waste disposal facility without a permit, in violation of
       section 21(d) of the Act (415 ILCS 5/21(d) (West 2000)); (3) developing and operating a solid
       waste management site without a permit, in violation of sections 807.201, 807.202(a), and
       812.101(a) of the Board Waste Disposal Regulations (35 Ill. Adm. Code 807.201, 807.202(a),
       812.101(a) (2000)); (4) disposal of waste at an unpermitted facility, in violation of section
       21(e) of the Act (415 ILCS 5/21(e) (West 2000)); (5) causing or allowing litter, in violation of
       section 21(p) (415 ILCS 5/21(p) (West 2000)); (6) failure to properly notify and document the
       GCDD accepted at the site and failure to limit the percentage of nonrecyclable GCDD, in
       violation of section 22.38(b) (415 ILCS 5/22.38(b) (West 2000)); and (7) failure to perform a
       hazardous waste determination, in violation of section 722.111 of the Board Waste Disposal
       Regulations (35 Ill. Adm. Code 722.111 (2000)).
¶ 14        After the complaint was filed, the State sought a preliminary injunction and temporary
       restraining order to halt the continued disposal of CCDD at the site. Although the court granted
       the motion in April 2001, the Lynwood site continued to operate until 2003, when the site
       finally ceased all operations.
¶ 15        In January 2005, over the defendants’ objection, the circuit court permitted the State to file
       a first amended complaint. In this complaint, John and Janice Einoder were added as party
       defendants in their individual capacity. Defendants moved for dismissal of the complaint as to
       the Einoders, arguing that, because the IEPA never sent a statutory “Notice of the Intent to
       Pursue Legal Action” letter to them in their individual capacity, they were improperly joined
       and the trial court had no subject matter jurisdiction as to them. In addition, defendants argued
       that Janice Einoder could not be held personally liable for violations of the Act because she had
       not been involved in the day-to-day operations of the site. The trial court denied the motion to
       dismiss the Einoders in their individual capacity, but granted relief on two of the counts. A
       bench trial was then held on a five-count second amended complaint.
¶ 16        After hearing all of the evidence, the circuit court rejected defendants’ arguments and
       found that Tri-State and JTE, as well as John and Janice Einoder, were each liable for operating
       a waste disposal site and depositing CCDD above grade without a permit in violation of the
       Illinois Environmental Protection Act. The circuit court imposed penalties against each of the
       defendants as follows: Tri-State, $750,000; JTE, $500,000; John Einoder, $500,000; and
       Janice Einoder, $50,000 (later reduced to $27,300).
¶ 17        In addition to the monetary penalties, the State requested a mandatory injunction, requiring
       the defendants to remove the above-grade waste pile, which was at that time a 90-foot
       grass-covered hill composed of 99.99% CCDD. Whether the court could—or should—grant
       the injunction was a hotly contested issue. Defendants argued that the version of section 42(e)
       of the Act which was in force at the time of the violations did not allow for mandatory
       injunctive relief. The State countered that the 2004 amended version of section 42(e), which
       permits courts to issue mandatory injunctions, applied in this case.


                                                    -4-
¶ 18       Defendants also argued that, even if the amended statute applied, the trial court should
       exercise its discretion to refuse to grant the State’s request for mandatory injunctive relief.
       Defendant presented expert testimony showing that removal of the above-grade material from
       the site would take years and could cost between $65 and $130 million. There also was
       testimony that the diesel exhaust emitted by the trucks during the removal process would be
       highly detrimental to the environment and, therefore, removal of the above-grade,
       nonhazardous CCDD materials would have a greater negative impact on the environment than
       leaving the landfill as is. Although the State disputed defendant’s estimated cost of removal,
       IEPA’s expert, Paul Purseglove, conceded that removal of the approximately 750,000 cubic
       yards—or 48,000 truckloads—of material could take more than five years and cost
       approximately $6.8 million.
¶ 19       The circuit court ruled that, pursuant to amended section 42(e), mandatory injunctive relief
       was available and granted the State’s request for a mandatory injunction, ordering defendants
       to remove all above-grade waste from the site. Defendants appealed to the appellate court,
       arguing: (1) the IEPA failed to provide John and Janice with notice, as required by section
       31(a)(1) and (b) of the Act, which deprived the circuit court of subject matter jurisdiction; (2)
       the circuit court erred in finding that a permit was necessary for the above-grade disposal of
       CCDD during the time the Lynwood site was operational; (3) the circuit court erred in finding
       sufficient evidence to hold Janice Einoder personally liable for violations of the Act; (4) the
       circuit court erred when it retroactively applied amended section 42(e) of the Act to this case
       and issued a mandatory injunction requiring defendants to remove all above-grade CCDD at
       the site; and (5) the penalties and fines imposed were unduly harsh.
¶ 20       As noted above, the appellate court affirmed the circuit court’s judgment, with one justice
       concurring in part and dissenting in part. Justice Mason believed that the 2004 amendment to
       section 42(e) of the Act (Pub. Act 93-831, § 5 (eff. July 28, 2004)) could not be applied
       retroactively to this case and, as a result, would have held that the trial court erred in granting
       the State’s motion for mandatory injunctive relief.
¶ 21       Defendants filed a petition for leave to appeal in this court, which we granted.

¶ 22                                             ANALYSIS
¶ 23       In their opening brief before this court, defendants John and Janice Einoder argued that the
       circuit court lacked subject matter jurisdiction over them because the IEPA failed to provide
       them with written notice of intent to pursue legal action, pursuant to section 31(b) of the Act. In
       their reply brief, however, defendants concede that, based on this court’s judgment in
       Belleville Toyota, Inc. v. Toyota Motor Sales, USA, Inc., 199 Ill. 2d 325 (2002), noncompliance
       with the notice requirement of section 31 is not a jurisdictional bar. Thus, defendants have
       withdrawn their argument that the State’s failure to comply with section 31(b) of the Act
       provides a basis for reversal. Defendants also have abandoned the argument, which they raised
       in the appellate court, that the circuit court erred in finding that a permit was necessary for the
       above-grade disposal of CCDD during the time the Lynwood site was operational. As a result,
       there are only two remaining issues to be addressed by this court: (1) whether the 2004
       amendment to section 42(e) of the Illinois Environmental Protection Act is applicable in this
       case and, therefore, the mandatory injunction was properly granted; and (2) whether the circuit
       court’s finding that Janice Einoder’s involvement with site operations was sufficient to hold


                                                    -5-
       her individually liable for violations of the Act is against the manifest weight of the evidence.
       Accordingly, we restrict our analysis to these two issues.

¶ 24                   Retroactive Application of Amended Section 42(e) of the Act
¶ 25        During the time that the Lynwood site was operational, from 1995 until 2003, section 42(e)
       of the Act (415 ILCS 5/42(e) (West 2002)) provided as follows:
                    “(e) The State’s Attorney of the county in which the violation occurred, or the
                Attorney General, may, at the request of the Agency or on his own motion, institute a
                civil action for an injunction to restrain violations of this Act.”
¶ 26        In July 2004, after the Lynwood site had ceased operations and four years after the initial
       complaint was brought against defendants, the legislature amended section 42(e) of Act to
       provide as follows:
                    “(e) The State’s Attorney of the county in which the violation occurred, or the
                Attorney General, may, at the request of the Agency or on his own motion, institute a
                civil action for an injunction, prohibitory or mandatory, to restrain violations of this
                Act, any rule or regulation adopted under this Act, any permit or term or condition of a
                permit, or any Board order, or to require such other actions as may be necessary to
                address violations of this Act, any rule or regulation adopted under this Act, any permit
                or term or condition of a permit, or any Board order.” 415 ILCS 5/42(e) (West 2004).
¶ 27        In People ex rel. Ryan v. Agpro, Inc., 214 Ill. 2d 222, 226-32 (2005), we held that under the
       preamended version of section 42(e) the only injunctive relief available was prohibitory, that
       is, the restraint of future violations of the Act. The 2004 amendment to section 42(e) changed
       the law, however, to permit mandatory injunctive relief “to ‘require such other actions as may
       be necessary to address violations of this Act.’ ” Agpro, 214 Ill. 2d at 226 (quoting Pub. Act
       93-831, § 5 (eff. July 28, 2004)). Thus, whether it was proper for the circuit court in this case to
       impose a mandatory injunction requiring defendants to remove all above-grade waste from the
       Lynwood site depends on whether the 2004 amended section 42(e) applies in this case. The
       issue to be resolved, therefore, is whether the legislature intended amended section 42(e) to
       apply prospectively or retroactively. This is a question of statutory construction and, as such, is
       subject to de novo review. Allegis Realty Investors v. Novak, 223 Ill. 2d 318 (2006).
¶ 28        The State argues that we should uphold the judgment of the appellate court majority, which
       found that the circuit court’s grant of mandatory injunctive relief was proper because amended
       section 42(e) could be applied retroactively to this case. Defendants, however, contend that the
       appellate court majority erred in affirming the circuit court. We agree.
¶ 29        When called upon to determine whether an amended statute may be applied retroactively,
       Illinois courts are to follow the approach set forth by the United States Supreme Court in
       Landgraf v. USI Film Products, 511 U.S. 244 (1994). See Allegis Realty Investors, 223 Ill. 2d
       at 330 (“In assessing whether a statute applies retroactively, this court has adopted the
       approach set forth *** in Landgraf [citation].”); Caveney v. Bower, 207 Ill. 2d 82, 91 (2003)
       (“In Commonwealth Edison, this court for the first time adopted the United States Supreme
       Court’s retroactivity analysis, as set forth in Landgraf [citation].”); Commonwealth Edison Co.
       v. Will County Collector, 196 Ill. 2d 27, 37-39 (2001). Under the Landgraf approach, if the
       legislature has clearly indicated the temporal reach of the amended statute, that expression of
       legislative intent must be given effect, absent a constitutional prohibition. If, however, the

                                                    -6-
       amended statute contains no express provision regarding its temporal reach, the court must go
       on to determine whether applying the statute would have a retroactive impact, “keeping in
       mind the general principle that prospectivity is the appropriate default rule.” Allegis Realty
       Investors, 223 Ill. 2d at 330-31.
¶ 30       An amended statute will be deemed to have retroactive impact if application of the new
       statute would impair rights a party possessed when he acted, increase a party’s liability for past
       conduct, or impose new duties with respect to transactions already completed. Allegis Realty
       Investors, 223 Ill. 2d at 331; Caveney, 207 Ill. 2d at 91; Commonwealth Edison Co., 196 Ill. 2d
       at 38. If the court finds that retrospective application of the new law would have a retroactive
       impact or result in inequitable consequences, “the court must presume that the legislature did
       not intend that it be so applied.” Caveney, 207 Ill. 2d at 91 (citing Commonwealth Edison Co.,
       196 Ill. 2d at 38); see also Landgraf, 511 U.S. at 280.
¶ 31       In Caveney, this court held that Illinois courts will rarely, if ever, need to go beyond step
       one of the Landgraf analysis. This is because an amendatory act which does not, itself, contain
       a clear indication of legislative intent regarding its temporal reach, will be presumed to have
       been framed in view of the provisions of section 4 of our Statute on Statutes (5 ILCS 70/4
       (West 2000)). Caveney, 207 Ill. 2d at 94. Section 4 provides as follows:
                    “§ 4. No new law shall be construed to repeal a former law, whether such former
                law is expressly repealed or not, as to any offense committed against the former law, or
                as to any act done, any penalty, forfeiture or punishment incurred, or any right accrued,
                or claim arising under the former law, or in any way whatever to affect any such
                offense or act so committed or done, or any penalty, forfeiture or punishment so
                incurred, or any right accrued, or claim arising before the new law takes effect, save
                only that the proceedings thereafter shall conform, so far as practicable, to the laws in
                force at the time of such proceeding.” 5 ILCS 70/4 (West 2000).
¶ 32       Construing this statutory language, we held in Caveney that section 4 “represents a clear
       legislative directive as to the temporal reach of statutory amendments and repeals: those that
       are procedural in nature may be applied retroactively, while those that are substantive may
       not.” Caveney, 207 Ill. 2d at 92.
¶ 33       In the case at bar, the appellate court recognized that “[t]he amendment to section 42(e)
       does not expressly state that it applies to all cases pending on or before its effective date.” 2013
       IL App (1st) 113498, ¶ 58. Nonetheless, the court did not consider whether retroactive
       application of amended section 42(e) would have a retroactive impact, nor did the appellate
       court apply section 4’s presumption of prospective applicability or consider whether the
       amendment is procedural in nature. Instead, the court went on to find legislative intent by
       looking to section 2 of the Act, which contains a statement of the Act’s purpose and the
       directive that the Act should be liberally construed. 415 ILCS 5/2(b), (c) (West 2012). In light
       of the provisions contained in section 2, the court concluded that the amendment to section
       42(e) was remedial and, therefore, the legislature intended for it to be applied retroactively.
       2013 IL App (1st) 113498, ¶ 59. This was error.
¶ 34       When applying the first step of the Landgraf analysis to assess the temporal reach of a
       statutory amendment, it is not proper to look to the entire statute for legislative intent. Under
       the first step of Landgraf, we are to determine whether the text of the amended provision,
       itself, clearly expresses the legislature’s intent that the amendment be given either prospective


                                                    -7-
       or retrospective application. Allegis Realty Investors, 223 Ill. 2d at 330; Caveney, 207 Ill. 2d at
       94. If the legislature specifies that the amended statute is to be applied retroactively, that
       directive must be honored, unless it would be unconstitutional to do so. Allegis Realty
       Investors, 223 Ill. 2d at 330; Caveney, 207 Ill. 2d at 94. However, where, as here, the
       legislature does not expressly indicate its intent with regard to the temporal reach of the
       amended statute, a presumption arises that the amended statute is not to be applied
       retroactively. The amendatory provision may be applied retroactively, however, if it is merely
       procedural in nature.
¶ 35       In the appeal before us, no one contests the appellate court’s finding that the language of
       amended section 42(e) requires neither prospective nor retroactive application. The State,
       however, argues that even if we reject the appellate court’s analysis—the finding that the
       legislature’s intent that the amendment be applied retroactively may be found by looking
       elsewhere in the statute—we should still find that retroactive application of amended section
       42(e) is appropriate because it affects only remedies and, as such, is procedural in nature. The
       State cites Dardeen v. Heartland Manor, Inc., 186 Ill. 2d 291 (1999), in support of its
       proposition that amendments affecting remedies are procedural.
¶ 36       We find Dardeen and the other cases cited by the State to be inapposite. Clearly, amended
       section 42(e) is not simply procedural. It creates an entirely new type of liability—a mandatory
       injunction—which was not available under the prior statute. Applying it retroactively here
       would impose a new liability on defendants’ past conduct. For that reason, it is a substantive
       change in the law and cannot be applied retroactively. See Caveney, 207 Ill. 2d at 95
       (amendment is a substantive change in the law if it establishes a liability that previously did not
       exist).
¶ 37       We find that amended section 42(e) may not be applied retroactively to this case.
       Accordingly, we hold that the circuit court erred when it granted the State’s request for
       mandatory injunctive relief. The mandatory injunction issued by the circuit court is, therefore,
       vacated.

¶ 38                               Individual Liability of Janice Einoder
¶ 39        As noted above, the circuit court found Janice Einoder, in her individual capacity, liable for
       violating the Act by operating a waste disposal facility and depositing CCDD above grade
       without a permit. The court imposed a monetary penalty of $50,000 on Janice Einoder, which
       was later reduced to $27,300. Defendants contend that the circuit court’s finding that Janice
       Einoder could be held responsible in her individual capacity was against the manifest weight of
       the evidence and that the appellate court erred in affirming the circuit court’s ruling. On this
       point, however, we disagree.
¶ 40        There is no dispute that corporate officers may be subject to liability for violations of the
       Act. To impose individual liability on a corporate officer, however, it must be shown that the
       corporate officer was personally involved and actively participated in the violation of the Act,
       not simply that the individual had personal involvement or active participation in the
       company’s management. People ex rel. Madigan v. Tang, 346 Ill. App. 3d 277, 283 (2004). A
       trial court’s finding as to a corporate officer’s personal liability will be reversed only if it is
       manifestly erroneous. People ex rel. Madigan v. Petco Petroleum Corp., 363 Ill. App. 3d 613,
       623 (2006). A ruling is manifestly erroneous only “if it contains error that is clearly evident,


                                                    -8-
       plain, and indisputable.” People v. Hughes, 329 Ill. App. 3d 322, 325 (2002). Moreover,
       because the trial court is in the best position to weigh the evidence and determine witness
       credibility, its determination is afforded great deference. Petco Petroleum Corp., 363 Ill. App.
       3d at 623.
¶ 41       It is true that, in this case, evidence was presented at trial showing that Janice was not part
       of the day-to-day landfill operations at the site. We find this testimony irrelevant, however,
       because a corporate officer, to be personally liable, does not have to perform the physical acts
       constituting a violation. People ex rel. Ryan v. Agpro, Inc., 345 Ill. App. 3d 1011, 1028 (2004).
       Here, the circuit court found that Janice participated in the violations because she signed over
       250 contracts authorizing various companies and individuals to dump CCDD and GCDD at the
       site. Moreover, she signed many of these contracts after she was aware that the IEPA had cited
       the landfill operation for violating the Act and after she participated in discussions with IEPA
       representatives regarding the violation notices. While Janice’s involvement may have been
       minimal in relation to the other defendants, this was reflected in the amount of the penalty
       imposed.
¶ 42       We find that the circuit court’s ruling that Janice’s involvement in site operations was
       sufficiently demonstrated by her authorization of contracts for dumping at the site was not
       against the manifest weight of the evidence. Therefore, we affirm the circuit court’s judgment
       regarding Janice’s liability and the penalty imposed.

¶ 43                                       CONCLUSION
¶ 44       For the reasons stated above, we affirm the appellate court’s judgment with regard to
       Janice’s personal liability. We reverse, however, the appellate court’s finding that section
       42(e) of the Act may be applied retroactively in this case. Accordingly, we vacate the circuit
       court’s order imposing a mandatory injunction on defendants for the removal of all
       above-grade waste from the site.

¶ 45      Appellate court judgment affirmed in part and reversed in part.




                                                    -9-